Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 13, 2021

The Court of Appeals hereby passes the following order:

A21A1700. YAHYA QASIM v. BOARD OF DIRECTORS, KEYSTONE
    GATES CONDOMINIUM ASSOCIATION.

      On April 7, 2020, the trial court dismissed Yahya Qasim’s civil action seeking
damages arising out of his purported ownership of a parking space. Qasim filed a
notice of appeal on June 3, 2021. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997); see
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Qasim filed his notice
of appeal 57 days after the trial court entered the order he wishes to appeal.
Accordingly, this appeal is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/13/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.